IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                        September 12, 2008
                                     No. 07-40396
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk


UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee,
v.

JUAN ALBERTO SOTELO,

                                                  Defendant-Appellant.


                   Appeal from the United States District Court
                        for the Southern District of Texas
                                 No. 5:06-CV-130
                                 No. 5:05-CR-584-1


Before SMITH, STEWART, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       The attorney appointed to represent Juan Sotelo has moved for leave to
withdraw and has filed a brief in accordance with Anders v. California, 386 U.S.
738 (1967). Sotelo has not filed a response. Our independent review of the rec-
ord and counsel’s brief discloses no nonfrivolous issue for appeal. Accordingly,
counsel’s motion for leave to withdraw is GRANTED, counsel is excused from
further responsibilities, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.